Citation Nr: 1137670	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for diabetes mellitus, type 2.

7.  Entitlement to service connection for obstructive airway disease to include sleep apnea.

8.  Entitlement to service connection for a chronic disability manifested by loss of or an abnormal sense of smell.


9.  Entitlement to service connection for a chronic disability manifested by loss of or an abnormal sense of taste.

10.  Entitlement to an initial compensable rating for bilateral hearing loss.

11.  Entitlement to an initial compensable rating for chronic allergic rhinitis.  

REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable service from March 1975 to July 1985.  The period of service from July 1985 to May 1990 was other than honorable service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2003, in July 2005, and in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board remanded the case to the RO for additional development.  

The claim of service connection for tinnitus has been raised and the claim is referred to the RO for appropriate action.  



The claims of service connection for a psychiatric disorder, hypertension, low back disability, cervical spine disability, arthritis, obstructive airway disease including sleep apnea, and disability manifested by loss of or an abnormal sense of smell and taste are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus, type 2, was not affirmatively shown to have been present during active duty; diabetes mellitus, type 2, was not manifest to a compensable degree within one year of separation from active duty; and the current diabetes mellitus, type 2, is unrelated to a disease, injury, or event of active service origin.

2.  From the effective date of service connection, bilateral hearing loss is manifested by auditory acuity level I in the right ear and auditory acuity level I in the left ear; there was no demonstration of exceptional patterns of hearing impairment.  

3.  From the effective date of service connection up to March 9, 2010, chronic allergic rhinitis is shown to be manifested by complaints of post-nasal drainage and congestion; there are no objective findings to show a condition with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and there is no evidence of the presence of nasal polyps.  

4.  From March 9, 2010, chronic allergic rhinitis is shown to be manifested by complaints of post-nasal drainage and congestion; objective findings show mild enlargement of the middle turbinates, 60 percent nasal obstruction on the left side, and 50 percent nasal obstruction on the right side, without evidence of nasal polyps.
 





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or aggravated by active service, and diabetes mellitus, type 2, may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).  

3.  The criteria for an initial compensable rating for chronic allergic rhinitis before March 9, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6522 (2010).  

4.  The criteria for an initial 10 percent rating, and no higher, for chronic allergic rhinitis from March 9, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6522 (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for diabetes mellitus, type 2, the RO provided pre-adjudication VCAA notice by letter, dated in July 2008.  






The Veteran was notified of the type of evidence needed to substantiate the claim of service connection for diabetes mellitus, type 2, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.   The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

On the claims for increase, where, as here, service connection for bilateral hearing loss and chronic allergic rhinitis has been granted and initial disability rating have been assigned, the claims of service connection have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings for bilateral hearing loss and chronic allergic rhinitis.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the Veteran's service treatment records and VA records.  Also, records from the California Department of Corrections have been obtained.  The Veteran has not identified any additionally available evidence for consideration in his appeal.

VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim of service connection for diabetes mellitus, type 2.  38 U.S.C.A. § 5103A(d).  However, no medical examination or opinion is required under the duty to assist because the service treatment records do not contain any complaint or finding relative to diabetes mellitus and the record does not indicate that the claimed disease may be associated with an established event, injury, or disease in service.  Therefore, the evidence already of record is deemed sufficient to render a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has conducted necessary medical inquiry in an effort to substantiate the claims for a higher rating.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in 2010.  The Board finds that the VA examination is adequate to decide the claims, because the report is based on medical history and physical examination, which describe the disabilities in sufficient factual detail, which can be applied to the rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). And there is no evidence in the record dated subsequent to the VA examination that shows a material change in the conditions to warrant a reexamination.  38 C.F.R. § 3.327(a).



As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including diabetes mellitus, type 2, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran had honorable service from March 1975 to July 1985 and a period of service that was other than honorable from July 1985 to May 1990.  As to the second period of service, given the character of discharge, the Veteran is barred from receiving benefits arising out of this period of service.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  

In this case, the Veteran contends that he has diabetes mellitus, type 2, which is attributable to the performance of his duties as a boiler technician in the Navy.  He believes his exposure to toxic chemicals in the boiler room of Navy ships cause diabetes.  

The service treatment records are negative for any finding or diagnosis of diabetes mellitus, type 2.  Indeed, the Veteran has not claimed that he was diagnosed during service with the disease.  

On the basis of the service treatment records alone, diabetes mellitus, type 2, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

The Veteran was discharged from service under honorable conditions in July 1985.  After service, private medical records from the California Department of Corrections show that the Veteran was not diagnosed with diabetes mellitus, type 2, until 2007.  In October 2007, the Veteran complained of worsening benign prostatic hypertrophy symptoms.  It was noted that he had a history of pre-diabetes.  An urinalysis was positive for glucose.  The assessment was high blood sugar in the diabetic range and possibly a new onset of diabetes mellitus.  


The Veteran was followed up in November 2007, when the diagnosis was new onset diabetes mellitus.  Private and VA records thereafter show a diagnosis of diabetes mellitus, type 2.   

As symptoms of diabetes mellitus, type 2, were not noted during service or for many years after, and as the Veteran is not claiming persistent symptoms since service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Board now turns to the question of whether service connection for diabetes mellitus, type 2, may be granted on the basis that the disease was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

In this case, there is no diagnosis of diabetes mellitus, type 2, until 2007, which is more than 20 years after honorable service.  However, there is no competent evidence in the record that links any current diabetes mellitus, type 2, to an injury or disease or event in service.

As to the Veteran's statements relating diabetes mellitus, type 2, to in-service exposure to toxic chemicals in the boiler room of Navy ships, although the Veteran is competent to describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), diabetes mellitus, type 2, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature. 






Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The presence or diagnosis of diabetes mellitus, type 2, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; therefore, diabetes mellitus, type 2, is not a simple medical condition that the Veteran is competent to identify.  Also, the Veteran's lay opinion is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education training, or experience.

Here, the question of causation, that is, the relationship between diabetes mellitus, type 2, and in-service exposure to toxic chemicals, is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of diabetes mellitus, type 2, based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.





And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between diabetes mellitus, type 2, and in-service exposure to toxic chemicals in the boiler room of a Navy ship.  To this extent, the Veteran's statements to this effect are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim.

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms that support a later diagnosis by a medical professional, Jandreau at 1377, there is no evidence from any health-care provider that attributes the current diagnosis to an injury, disease, or event during the Veteran's service.

Furthermore, as for presumptive service connection for diabetes mellitus, type 2, as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, the Veteran's diabetes mellitus, type 2, was first documented in 2007, well beyond the one-year presumptive period after discharge from honorable service in 1985, for presumptive service connection as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

For the above reasons, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type 2, on a direct basis under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, and on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309, and the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply.

II.  Compensable Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  





The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Bilateral Hearing Loss

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, ever since service connection for the disability was established effective in August 2008.






The record shows that the Veteran underwent a VA examination in March 2010.  The diagnoses were moderately severe to severe hearing loss in the right ear and a moderately severe hearing loss in the left ear.  At that time, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 10, 15, 65, and 75, for an average of 41 in the right ear; and of 15, 15, 65, and 70, for an average of 41 in the left ear.  Speech recognition scores per Maryland CNC were 94 percent in the right ear and 96 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

The Veteran presented for a VA outpatient audiology consult in August 2010.  At that time, the pure tone averages were reported as being less than those of the March 2010 audiology examination and the word recognition (i.e., speech discrimination) scores were 92 percent in each ear.  The audiologist indicated that the Veteran had mild sensorineural hearing loss through 2000 Hertz, sloping to a severe sensorineural hearing loss in the higher frequencies in each ear, with good word recognition.  Such audiometric findings reflect level I auditory acuity in each ear, which in combination corresponds to a noncompensable rating under Table VII of Code 6100.  The Veteran was fitted for hearing aids by VA in October 2010, and there are no other VA audiograms conducted to indicate that the auditory acuity levels were different, or worse, than those previously discussed.  

As for private audiograms, the Veteran underwent an evaluation in November 2008.  The results as shown by a graph appear to show that pure tone averages were somewhat worse, at about 53 in the right ear and 51 in the left ear, with discrimination scores of 75 percent and 70 percent in the right ear and left ear, respectively, at the MCL (most comfortable loudness level).  These results are inconsistent with the subsequent VA-conducted audiology examinations in 2010.  




Moreover, there is no evidence that the private audiogram was conducted according to VA regulations, which prescribe that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Thus, given the questionable testing circumstances of the private audiogram, the Board deems its results to be of no probative value in terms of ascertaining the level of impairment of the bilateral hearing loss.  

Further, the record does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in either ear, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board has given consideration of whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board concludes that the evidence shows that the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal.  In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Hart.

The Board concludes that there have been no clinical findings to show that the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating at any time since service connection was established in August 2008.  As the preponderance of the evidence is against the claim for an initial higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  





Chronic Allergic Rhinitis

The Veteran's chronic allergic rhinitis has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522, ever since service connection for the disability was established effective in May 2008.  

Under Diagnostic Code 6522, for allergic or vasomotor rhinitis, the criteria for the next higher rating, 10 percent, is a condition without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The criterion for a maximum 30 percent rating is a condition with polyps.  

The Veteran was afforded a VA examination on March 9, 2010, to assess the level of impairment due to allergic rhinitis.  The Veteran complained of clear nasal drainage and congestion that was present about half the time.  He used flunisolide nasal spray with partial improvement in symptoms.  Nasal symptoms were noted to be typically worse on the left side as compared with the right side.  The condition affected the Veteran's functioning primarily by making concentration difficult - he was able to complete tasks, but it would take longer.  There was a discomforting general sense of irritation that he felt had affected his enjoyment of work and life.  

On examination, the septum was mild to moderately deviated to the right.  There was no crusting or purulent drainage noted.  There were no nasal polyps , although the middle turbinates appeared to be mildly enlarged.  Breathing through the nose was estimated to be obstructed by 60 percent on the left and 50 percent on the right.  There was no sinus tenderness.  The assessment was chronic rhinitis without sinusitis and a septum that deviated to the left.  

Based on the findings of the VA examination, the Board finds that the Veteran more nearly approximates the criteria for a 10 percent rating regarding the percentage of obstruction on both sides of the nasal passages.  




As there was no finding of nasal polyps, a 30 percent rating is not warranted.  Nor is there any finding of polyps on VA outpatient records, which show that the Veteran continues to receive treatment for allergic rhinitis in the form of daily sprays of flunisolide in each nostril.  Thus, from March 9, 2010 the evidence supports the Veteran's claim for an initial compensable rating of 10 percent and no higher.  

However, for the period prior to March 9, 2010, there is no objective evidence from records of the California Department of Corrections dated before the Veteran was released from prison in August 2009, or from VA records after August 2009 that demonstrate the obstruction in the Veteran's nasal passages was equivalent to greater than 50 percent on both sides or complete obstruction on one side.  For example, a private record in December 2008 indicates that the Veteran had moderate nasal congestion and was willing to try Benadryl, but there is no objective finding that the severity of the congestion in one or both nasal passages satisfies the criteria for a 10 percent rating under Code 6522.  Nor is there any evidence of the presence of nasal polyps.  While the medical records indicate ongoing treatment of rhinitis, as manifested by post-nasal drainage and congestion, the evidence does not demonstrate that the Veteran satisfied the criteria under Diagnostic Code 6522 for an initial higher rating prior to the VA examination conducted on March 9, 2010.  There are no other rating criteria under which the Veteran's service-connected rhinitis would be more properly evaluated.  

As the preponderance of the evidence is against the claim for an initial higher rating before March 9, 2010, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

The Board has given consideration of whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  






See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  As articulated above, the Board concludes that the evidence shows that the Veteran's chronic allergic rhinitis is appropriately rated as noncompensable prior to March 9, 2010 and rated as 10 percent disabling from March 9, 2010.  In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Hart.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the levels and symptomatology of the Veteran's disabilities with regard to his bilateral hearing loss and chronic allergic rhinitis, and provide for higher ratings for more severe symptoms.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.


As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for diabetes mellitus, type 2, is denied.  

An initial compensable rating for bilateral hearing loss is denied.  

An initial compensable rating before March 9, 2010 for chronic allergic rhinitis is denied.  

An initial 10 percent rating from March 9, 2010 for chronic allergic rhinitis is granted, subject to the law and regulations, governing the award of a monetary benefit. 


REMAND

Psychiatric Disorder to Include Posttraumatic Stress Disorder and Depression

The Veteran claims that his psychiatric disorder is related to his experiences during active service.  VA medical records show that he has been diagnosed with posttraumatic stress disorder, major depression versus bipolar disorder, major depressive disorder, and anxiety disorder.  In July 2010, it was noted that the Veteran had reported "classic PTSD" symptoms secondary to a trauma sustained while in the Navy involving a ship fire, multiple injures to fellow sailors, and the death of a friend, all occurring during a typhoon.  




The treating VA psychologist stated in a letter in July 2010 that the Veteran presented with classic symptoms of posttraumatic stress disorder, the onset of which followed a traumatic incident on board a Navy ship while deployed during a severe typhoon.   In a separate letter in July 2010, another VA psychologist stated that the Veteran endorsed symptoms of posttraumatic stress disorder and that it seemed that his disorder was related to his experiences during service when his ship was hit by a typhoon, including the loss of a friend who went overboard, the near sinking of the ship, the many injured on board, and the fighting of fires on board.  

Private records dated prior to the VA treatment records show that the Veteran was diagnosed with depression and major depressive disorder.  During hospitalization in 1989 during a period of other than honorable service, the Veteran was diagnosed with major depression.  In 1991, he was noted as being more depressed.  Additional records in 1991 and 1995 show continued treatment for depression.  In progress notes in December 1998, it was noted that the Veteran had a long history of depression dating back to childhood, when he recalled physical and sexual abuse to which he attributed his depression and posttraumatic stress disorder symptoms.  In a December 2001 record, the assessment was symptoms consistent with depression and possibly posttraumatic stress disorder related to trauma from the Vietnam War and childhood abuse (he largely felt victimized, was pessimistic, and self-pitying).  In April 2003, the diagnosis was bipolar disorder.  In July 2004, a psychologist stated that the Veteran's diagnoses included posttraumatic stress disorder and that the Veteran's symptoms related to service particularly the experiences during typhoons that involved scenes of mass panic and feelings of imminent sinking.  

Additional records in the claims file indicate that the Veteran served as a boiler technician, that one of the ships upon which he served, the U.S.S. Bausell, did undertake "storm evasion" measures near Guam in September 1976 on account of a typhoon during which a certain named sailor was lost overboard and never recovered, and that it had an "uncomfortable" sail in the wake of another typhoon in November 1976 as well as spending several "painful days" sailing through "greatly churned up seas" by typhoons in May 1976.    


The Veteran has not been afforded a VA examination.  As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development in the form of a VA examination is therefore needed.

Hypertension

The Veteran alleges that his hypertension is related to his chronic pain from his spinal and arthritic conditions and from posttraumatic stress disorder.  He states that he was informed by a private medical provider while incarcerated that his hypertension was secondary to his mental disorder.  

Private medical records do not show hypertension was present until 1994.  A "problem list" from the Department of Corrections noted that the Veteran had had hypertension since 1994.  In a September 1999 private record, the Veteran complained that he had been stressing out and that his blood pressure had been rising.  He indicated that his stress was related to experiences in the military.  The diagnosis of hypertension was noted again in September 2003.  After he was released from prison in August 2009, records from VA show that the Veteran took medication to control hypertension.   

A VA examination is needed to decide the claim. 

Low Back and Cervical Spine Disabilities and Arthritis

The Veteran claims in various statements that his current back troubles are related to in-service complaints of back pain beginning in May 1979 and to his performance of his labor-intensive duties as a boiler technician in the Navy.  He states that he has degenerative joint disease in multiple joints to include his spine and hip, which is traceable to his honorable period of service.  He also asserted in a September 2004 statement that his chronic arthritis began in late December 1975, when he fell 5 to 7 feet from the bow of his ship to the water and hit his back.  



The service treatment records show complaints of back pain, which was generalized in the upper back in May 1979 and in the lower back in March 1985.  

After service, private health records from the California correctional system dated from 1998 to 2004 indicate that the Veteran had a long history of low back pain and cervical pain; he also notably had diagnoses of scoliosis of the thoracic spine probably secondary to healed dorsal vertebral fracture, traumatic arthritis, sciatica, cervical radiculopathy, and degenerative disc disease from the thorax to the sacroiliac joint.  Additionally, X-rays of the thoracic and lumbar spine in December 1996 showed age compatible, minor degenerative changes.  X-rays of the spine in February 1998 indicated degenerative spurring throughout the spine but no definite fracture seen.  In November 2001, the Veteran was seen for complaints of upper and lower back pain, which he reportedly had for between four and 20 years.  He related that his symptoms had worsened over the last four years but that he had fallen and first developed back pain 20 years ago when he fell five feet on a boat, landing on his back and bouncing into the water.  It was reported then that X-rays in May 2000 had indicated that he had wedging of the thoracic spine and degenerative disc disease extending to the lumbar spine.  The impression included status post thoracic spine compression fracture, post traumatic, and degenerative disc disease.  On another November 2001 record, the assessment was lower back pain secondary to motor vehicle accident and fall.  In May 2002, the Veteran gave a history of motor vehicle (motorcycle) accident in 1966 and a fall off a boat with a mid back injury in 1971[sic]; the assessment was neck pain with radiculopathy probably associated with job training.  In June 2002, there was a history of a motor vehicle accident in 1966 and blunt trauma to the neck while in the Navy.  

VA records dated from 2009 show X-ray findings of degenerative changes throughout the spine, as well as of degenerative joint disease (or osteoarthritis) in other joints to include both knees, the right shoulder, and the hips.  In September 2009, shoulder and knee arthralgia was likely secondary to osteoarthritis.  




In May 2010, the Veteran reported that bilateral shoulder pain began many years ago, that low back pain began in 1977, and that left knee pain began one year ago.  In September 2010, the Veteran reported chronic knee pain since 1985 while on board ship, which involved a lot of climbing.  

The Veteran underwent a VA examination in August 2006 to evaluate his back.  The VA examiner discounted a relationship between the in-service low back complaints and the current low back disability.  The examiner did not offer any opinion regarding the etiology of upper back and cervical spine disability, although there is documentation in service of a relevant complaint.  The examination is inadequate to decide the claims.  

Obstructive Airway Disease to Include Sleep Apnea

The Veteran claims that he has a respiratory disorder that is related to his in-service duties as a boiler technician in the boiler room aboard ships for many years, on the basis that he was exposed to asbestos as well as other toxic chemicals.  He furnished statements, dated in May 2008, about his exposures and completed an asbestos questionnaire, dated in August 2008.  Private and VA medical records reflect a diagnosis of severe sleep apnea, which was confirmed by a sleep study in April 2004.  At the time he underwent pulmonary function testing in September 2008, the diagnoses were dyspnea and sleep apnea.  

In view of the evidence of the Veteran's military occupational specialty in working in ship boiler rooms, his allegation of exposure to asbestos in service, and his current respiratory symptoms, further development under the duty to assist is needed. 

To extent the Veteran relates a respiratory disorder to exposure to asbestos, there is no specific statutory or regulatory guidance with regard to a claim of service connection for an asbestos-related disease.  



However, the Secretary of VA has provided guidelines for considering asbestos compensation claims in VA manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos" (hereafter, "the Manual").  VA must analyze the Veteran's claim under the Secretary's guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

In the Manual, it is acknowledged that inhalation of asbestos fibers can result in fibrosis and tumors and can produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  

VA must analyze the Veteran's claim of service connection under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In this case, it does not appear that the RO has developed the case in accordance with the procedures for handling cases based on exposure to asbestos.  




Moreover, service treatment records indicate that in March 1977 the Veteran was seen with a complaint of exposure to "acid fumes" the previous evening and awoke that morning with aching pain across the chest.  The impression was costochondritis secondary to cough and secondary to questionable toxic fumes.  In a May 2008 statement, the Veteran claimed that he had continued to have difficulty with breathing.  He has not been provided a VA pulmonary examination to ascertain the onset of his respiratory problems.  

Chronic Disability Manifested By Loss of or an Abnormal Sense of Smell and Taste

The Veteran asserts that he has problems involving his senses of smell and of taste, which he attributes to his exposure to toxic chemicals and inhalation of fumes while performing his duties of a boiler technician aboard ship in service.  In a May 2008 statement, he asserted that he lost the sense of smell and taste after inhaling chemical fumes in service.  Service treatment records include a March 1977 entry, describing an upper respiratory complaint after exposure to toxic fumes the previous evening.  Although on a March 2010 VA ear, nose, and throat examination the Veteran was reported to have said that his sense of taste was normal while his sense of smell was abnormal, the examiner did not further evaluate this complaint or provide any clinical findings regarding the report.  

In light of the Veteran's military occupational specialty, his claims of exposure to toxic chemicals, and an in-service record documenting a complaint of exposure to toxic fumes, the RO should afford the Veteran an examination to clarify any current disability of the senses.  









Accordingly, the case is REMANDED for the following action:

1.  Request records from the California Department of Corrections through the Health Record Center, which was provided as a source of records in letters from the California Department of Corrections received in May 2010, July 2010, and August 2010.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA psychiatric examination to include psychological testing to determine whether any currently diagnosed psychiatric disorder to include posttraumatic stress disorder is at least as likely as not related to his honorable period of service from March 1975 to July 1985. 

In formulating the opinion, the VA examiner is asked to consider the following:

The service treatment records from March 1975 to July 1985 do not show any complaint or diagnosis of a psychiatric disorder; during a period of other than honorable service in 1989, the Veteran was diagnosed with major depression; after service from 1991, he received ongoing treatment for depression, which at times was dated back to childhood when the Veteran recalled physical and sexual abuse and to service 


(see private records dated in December 1998 and December 2001); in statements dated in July 2010 and September 2010, two VA psychologists appeared to relate the Veteran's symptoms of posttraumatic stress disorder solely to traumatic experiences during service particularly during a typhoon; and in a statement dated in July 2004, a private psychologist linked the Veteran's symptoms of posttraumatic stress disorder to military service particularly during typhoons.

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential causes of factors, and, if so, please identify the other potential causes or factors, and the in-service events are not more likely than any other to cause any current psychiatric disorder, including posttraumatic stress disorder, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims folder must be made available to the examiner for review.








3.  Afford the Veteran a VA cardiovascular examination to determine whether the Veteran's current hypertension is at least as likely as not caused by a psychiatric disorder or by chronic pain of the spine and joints, or otherwise to the period of honorable service from March 1975 to July 1985. 

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential causes or factors, and, if so, please identify the other potential causes or factors, and the in-service events are not more likely than any other to cause hypertension and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims folder must be made available to the examiner for review.

4.  Afford the Veteran a VA orthopedic examination to determine whether the current degenerative changes affecting the cervical, thoracic, and lumbar spine, as well as the degenerative changes of the shoulders, hips, and knees, are at least as likely as not related to the documented in-service complaints of upper back pain in May 1979 and lower back pain in March 1985, or otherwise to his period of honorable service from March 1975 to July 1985.  




If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential causes or factors, and, if so, please identify the other potential causes or factors, and the in-service events are not more likely than any other to cause any current degenerative changes, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder must be made available to the examiner for review.

5.  Determine whether the Veteran was exposed to asbestos during service as a boiler technician aboard ships from March 1975 to July 1985 during honorable service.  If assistance is needed, contact the Compensation and Pension (C&P) Service Policy Staff (211).  See M21-1MR, Part IV, Subpart II, Chapter 2, Section C, Topic 9.

If the Veteran was exposed to asbestos, then afford the Veteran a VA examination by a pulmonary specialist to determine:

a).  Whether the Veteran has any current pulmonary disease, such as interstitial pulmonary fibrosis or asbestosis, and, if so,




b).  Whether it is at least as likely as not that any current lung disease, however, diagnosed is the result of exposure to asbestos in service as opposed to any pre-service or post-service evidence of occupational or other source of asbestos exposure.   

(c).  Whether it is at least as likely as not that any current lung disease or sleep apnea is due to exposure to toxic fumes in service as a boiler technician, such as when he was seen in March 1977 with respiratory complaints after exposure to fumes.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are other potential causes or factors, such as post-service asbestos exposure),  when either the in-service asbestos or toxic fume exposure is not more likely than any other to cause the Veteran's current lung disease or sleep apnea, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims folder must be made available to the examiner for review.

6.  Afford the Veteran an appropriate VA examination to determine: 

a).  Whether the Veteran has a current disability involving the sense of smell or the sense of taste or both, and, if so, 

b).  Whether it is at least as likely as not that any current loss of the sense of smell or taste is at least as likely as  not related to exposure to toxic fumes in service as a boiler technician, such as when he was seen in March 1977 with respiratory complaints after exposure to fumes.

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are other potential causes or factors,  when the in-service toxic fume exposure is not more likely than any other to cause the Veteran's current loss of smell or taste or both and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims folder must be made available to the examiner for review.

7.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


